             Case 4:19-cr-10022-JEM Document 41 Entered on FLSD Docket 11/02/2020 Page 1 of 1
                                           U N ITED STA TES D ISTRICT COU RT
                                           SOU THERN DISTRICT OF FLORID A
                                         CASE N O.19-10022-CR-M ART1NEZ/SN OW

               UN ITED STA TES OF A M ERICA

                      Plaintiff,                                               .
         .     V S.                                                                            .




               LEON JESU S SAIZ FERN AN DEZ,

                      D efendant.
                                             /
                              O RD ER A D OPTIN G R EPO R T AN D RE CO M M EN D AT IO N
                                                                    '
                                    .



                      THIS CAUSE came before the Court upon Defendant's V otion to Suppress
               PhysicalEvidence EDE:20q.                                               t
                      TH E M ATTER w asreferred to U nited States M agistrate Judge Lurana S.Snow
               and accordingly,the M agistrate Judgeconducted an evidentiary hearing on Septem ber25,   '

               2020. A Report and Recommendation (DE: 38) was filed on October 12, 2020,
               recommending that Defendant's M otion to Suppress Physical Evidence (DE: 20) be
''
               denied.

                     Thepartieswereaffordedtheopportunitytofilewritten objectionsifany,from the
               dateofbeingserved.TherecordrevealsthatobjectionsweretsledbytheSpecialAssistance
               United StatesAttorney EDE:39)and theDefendant(DE:40j.The objectionswerenoted
               by thisCoul'
                          t.A ftera Jcnovo review oftheRecord and M agistrateLuranaS.Snow 'sw ell-
     '
               reasoned Reportand R ecom m endation,itishereby:
                      O RD ER ED AND A DJUD GED thatU nited States M agistrate Judge Lurana S.
                Snow'sRepol'
                           tandRecomm endation EDE:381ishereby
               AD O PTED AND AFFIR M ED in itsentirety.
                       Defendant'sM otionto SuppressPhysicalEvidence EDE:20jisDENIED.
               D O NE A ND OR DER ED in Cham bers at M iam i,Florida,this 2nd day of N ovem ber,
               2020.                              .               ?           .
                                                                    e.             ,



                                                        Jo sE E    AR IN z
                                                        UNIT      STATES DISTRICT JUDG/
                Copiesprovided to:
                M agistrate Judge Snow
                A11CounselofRecord                                                         .
